Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference appears to be Hieber et al (US 6,313,322) which disclose forming an acetal from the corresponding aldehyde in the presence of sulfamic acid catalyst. Thus, Hieber et al teach an acid-catalyzed acetalization of an aldehyde in the presence of an alcohol and/or the orthoester and sulfamic acid catalyst.  In contrast to Hieber et al, the claimed process uses trihydrocarbyl orthoesters as starting materials to prepare the corresponding acetals rather than using aldehydes or ketones as the starting materials.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
February 15, 2022